 Case 5:20-cr-00061-H-BQ Document 22 Filed 09/02/20                           Page 1 of 3 PageID 43


                        IN THE TINITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  LUBBOCK DIVISION

LINITED STATES OF AMEzuCA

V                                                                  NO. 5:20-CR-06 1-H
EMMANUEL QUINONES

                     JOINT MOTION TO CONDUCT GUILTY PLEA
                           VIA VIDEO TELECONFERENCE

        Defendant Emmanuel Quinones, by and through counsel, asks the Court to

conduct his rearraignment (guilty plea) via video teleconference. The government joins

in this motion. In support thereof, the parties state as follows

l.      Due to the Novel Coronavirus Disease (COVID-19) and pursuant to Special

Orders 13-5, I 3-6,    l3-l , l3-8 and 13-9, regarding Court Operations Under the Exigent

Circumstances Created by COVID-I9 Pandemic, court proceedings in the Northern

District of Texas have been continued to protect the health and safety of the public,

defendants, and court personnel. Special Order l3-9 references the Coronavirus Aid,

Relief and Economic Security Act (CARES Act) and the findings of the Judicial

Conference of the United States, and it authorizes the use of video teleconferencing for

several types of hearings, including rearraignments (guilty pleas).

2.      The parties agree that delaying the guilty plea in this matter would seriously harm

the interests ofjustice for several reasons. First, awaiting a date to complete this portion

of the criminal process is only adding stress to the defendant. The defendant has signed              a


written plea agreement, that plea agreement has been filed, and the defendant is ready to


Joint Motion to Conduct Guilty Plea via Video Teleconference   -   Page   I
 Case 5:20-cr-00061-H-BQ Document 22 Filed 09/02/20                   Page 2 of 3 PageID 44


complete his guilty plea so that the defendant can focus on sentencing. Second, the

defendant would prefer to expedite the criminal process so the defendant can be

transferred to a Bureau of Prisons facility, which      will likely offer better educational   and

rehabilitative opportunities for the defendant. Third, the United States has an interest in

proceeding with the guilty plea in this case so it can turn its attention to other pending

criminal matters. Fourth, an indefinite delay in the guilty plea could undermine the

public's confidence in the judicial system and its ability to function during this crisis.

3.      The parties do not anticipate any issues at the guilty plea. As noted, the parties

have filed a written plea agreement in this case that sets out in great detail the parties'

agreement. The parties are only asking the Court to ratify that agreement by

recommending that it be accepted by the district court.

4.     Defendant has the right (1) to be physically present at the guilty plea; (2) address

the Court in person; (3) for more fulsome public access to the guilty plea; and (a) to

consult privately with counsel during the guilty plea. Defendant has discussed these

rights with defense counsel. Defendant understands that Defendant will be in a different

physical location than the presiding judge and counsel, and that proceeding with a guilty

plea via video teleconference may impact these rights. Nonetheless, after consulting with

counsel, Defendant has determined that is in Defendant's best interest to proceed with a

guilty plea now, using video teleconference, rather than waiting for an in-person court

appearance later

5.     After conferring with counsel, and pursuant to Section 15002 of the CARES Act,

Defendant consents to proceeding with the hearing via video teleconference.

Joint Motion to Conduct Guilty Plea via Video Teleconference -Page2
Case 5:20-cr-00061-H-BQ Document 22 Filed 09/02/20                        Page 3 of 3 PageID 45



     6'        The parties therefore jointly request
                                                     that the court conduct Defendant,s guilty
                                                                                               plea
    via   a   video teleconference. They further
                                                 ask that the court explicitly make findings,

    pursuant to section rs00z of the
                                     CARES Act, that for,,specific reasons . .
                                                                               . [ttre]
    rearraignment (guilty plea) . . . cannot
                                             be further delayed without serious harm
                                                                                     to the
    interests ofjustice.,,


                                                 Respectfu   I   ly submitted,

                                                 ERIN NEALY COX
                                                 TINITED STATES ATTORNEY




                                                s/lqffreyR.Haag
  Emmanuel
                                                JEFFREY R. HAAG
  Defendant
                                                Assistant United States Attorney
                                                West Texas Branch Chief
                                                Texas State Bar No.24027064
                                                1205 Texas Avenue, Suite 700
                                                Lubbock, Texas lg4Tl
                                                Telephone: 806-472-7559
                                                Facsimile: 806-472-7394
                                                E-mail:      jeffrey.haag@usdoj.gov

          Gunter
 Attomey for Defendant




Joint Motion to Conduct Guilty plea via Video
